Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 7/26/2022, all requested changes to the claims have been entered.   


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 17, 19-23, 25-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 17 and 23, the claim recites deriving a pair of scaled chroma components and obtaining  the second correction factor in a result of at least one of the pair of scaled chroma component by a value.
With respect to claim 29 and 33, the claim recites deriving component of a reconstructed image, obtaining at least one corrected chroma correction factor by multiplying the first correction factor by the second correction factor and obtaining refined scaled chroma components by multiplying chroma components 
The limitation of deriving a pair of scaled chroma components and obtaining  the second correction factor in a result of at least one of the pair of scaled chroma component by a value and deriving component of a reconstructed image, obtaining at least one corrected chroma correction factor by multiplying the first correction factor by the second correction factor and obtaining refined scaled chroma components by multiplying chroma components 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the deriving and obtaining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of deriving a pair of scaled chroma components) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663